Filed 7/20/21
                        CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                          FIRST APPELLATE DISTRICT

                                  DIVISION FIVE




 THE PEOPLE,
                                                 A160394
           Plaintiff,
 v.                                              (Alameda County
                                                 Super. Ct. No. 19-CR-018576)
 WESLEY WILSON,
           Defendant and Respondent;
 DEPARTMENT OF CORRECTIONS
 AND REHABILITATION,
           Real Party in Interest and
           Appellant.




       Defendant and respondent Wesley Wilson (Defendant) invited the trial
court to exercise its authority under Penal Code section 1203.2 1 to modify
a residency restriction imposed as a condition of his parole. The trial court
accepted that invitation. Real party in interest Department of Corrections
and Rehabilitation (CDCR) appeals, arguing the trial court exceeded its
authority under the statute because, at the time of the modification, there
was no pending parole revocation proceeding or alleged parole violation. We
agree and reverse the challenged order.



       1   All undesignated statutory references are to the Penal Code.

                                         1
                                 BACKGROUND
      In 2009, Defendant was convicted of two counts of lewd and lascivious
acts with a child under age 14 using force or violence (§ 288, subd. (b)(1)) and
one count of sexual battery (§ 243.4, subd. (a)). After serving a state prison
term, Defendant was released to parole in 2018. CDCR determined that
Defendant was a “high risk” sex offender and imposed the following residency
restriction as a condition of his parole: “You shall not reside within one-half
mile of any public or private school (kindergarten and grades 1 through 12,
inclusive) pursuant to [s]ection 3003(g).” 2
      In 2019, Defendant filed a motion for relief under section 1203.2,
subdivision (b)(1) (section 1203.2(b)(1)), inviting the trial court to “act on its
[own] motion and modify the conditions of his parole to exclude the residence
restrictions.” 3 Defendant argued he was currently homeless because he was
unable to reside in any home available to him, this result was harmful and
contrary to the purposes of parole, and the residency restriction was therefore
invalid as applied to him. CDCR opposed the motion, arguing the trial court
was not authorized to modify Defendant’s parole conditions under section
1203.2(b)(1) absent a pending parole violation and, in the alternative,
Defendant’s challenge to the residency restriction was meritless. On March




      2 Section 3003, subdivision (g) provides: “Notwithstanding any other
law, an inmate who is released on parole for a violation of Section 288 or
288.5 whom the Department of Corrections and Rehabilitation determines
poses a high risk to the public shall not be placed or reside, for the duration
of the inmate’s parole, within one-half mile of a public or private school
including any or all of kindergarten and grades 1 to 12, inclusive.”
      3 Defendant’s motion erroneously stated he was subject to a residency
restriction under section 3003.5, subdivision (b). CDCR clarified for the trial
court the residency restriction in Defendant’s parole conditions.

                                         2
6, 2020, the trial court issued an order modifying the residency restriction.
CDCR appealed.
                                 DISCUSSION
      The first question before us is whether section 1203.2(b)(1) authorized
the trial court to modify Defendant’s parole conditions in the absence of
a pending parole revocation hearing or alleged parole violation. We review
this statutory interpretation question de novo. (Manriquez v. Gourley (2003)
105 Cal.App.4th 1227, 1233.) “Our fundamental task in interpreting
a statute is to determine the Legislature’s intent so as to effectuate the law’s
purpose. We first examine the statutory language, giving it a plain and
commonsense meaning. We do not examine that language in isolation, but in
the context of the statutory framework as a whole in order to determine its
scope and purpose and to harmonize the various parts of the enactment. If
the language is clear, courts must generally follow its plain meaning unless
a literal interpretation would result in absurd consequences the Legislature
did not intend. If the statutory language permits more than one reasonable
interpretation, courts may consider other aids, such as the statute’s purpose,
legislative history, and public policy.” (Coalition of Concerned Communities,
Inc. v. City of Los Angeles (2004) 34 Cal.4th 733, 737.)
      Section 1203.2(b)(1) provides, in its entirety: “Upon its own motion or
upon the petition of the supervised person, the probation or parole officer, or
the district attorney, the court may modify, revoke, or terminate supervision
of the person pursuant to this subdivision, except that the court shall not
terminate parole pursuant to this section. The court in the county in which
the person is supervised has jurisdiction to hear the motion or petition, or for
those on parole, either the court in the county of supervision or the court in
the county in which the alleged violation of supervision occurred. A person



                                        3
supervised on parole or postrelease community supervision pursuant to
Section 3455 may not petition the court pursuant to this section for early
release from supervision, and a petition under this section shall not be filed
solely for the purpose of modifying parole. This section does not prohibit the
court in the county in which the person is supervised or in which the alleged
violation of supervision occurred from modifying a person’s parole when
acting on the court’s own motion or a petition to revoke parole. The court
shall give notice of its motion, and the probation or parole officer or the
district attorney shall give notice of their petition to the supervised person,
the supervised person’s attorney of record, and the district attorney or the
probation or parole officer, as the case may be. The supervised person shall
give notice of their petition to the probation or parole officer and notice of any
motion or petition shall be given to the district attorney in all cases. The
court shall refer its motion or the petition to the probation or parole officer.
After the receipt of a written report from the probation or parole officer, the
court shall read and consider the report and either its motion or the petition
and may modify, revoke, or terminate the supervision of the supervised
person upon the grounds set forth in subdivision (a) if the interests of justice
so require.”
      We begin with the statutory language. The statute provides: “[u]pon its
own motion . . . , the court may modify . . . supervision,” with the only stated
exception being a prohibition on terminating parole. (§ 1203.2(b)(1).) This
appears to supply the requisite authority. Indeed, although the statute
prohibits filing a petition “solely for the purpose of modifying parole,” it
expressly clarifies that it “does not prohibit the court . . . from modifying




                                        4
a person’s parole when acting on the court’s own motion . . . .” (§ 1203.2(b)(1),
italics added.) As Defendant argues, the statute thus appears to authorize
the court’s order.
      However, as CDCR points out, indications to the contrary also appear
in the statutory language. The statute provides the court “may modify,
revoke, or terminate the supervision of the supervised person upon the
grounds set forth in subdivision (a) if the interests of justice so require.”
(Italics added.) Subdivision (a) governs procedures upon the rearrest of or
issuance of a warrant for a supervised person, and provides the court “may
revoke and terminate the supervision of the person if the interests of justice
so require and the court, in its judgment, has reason to believe from the
report of the probation or parole officer or otherwise that the person has
violated any of the conditions of their supervision, has become abandoned to
improper associates or a vicious life, or has subsequently committed other
offenses, regardless of whether the person has been prosecuted for those
offenses.” (Italics added.) 4 As CDCR argues, section 1203.2(b)(1), by


      4  Section 1203.2, subdivision (a) provides, in its entirety: “At any time
during the period of supervision of a person (1) released on probation under
the care of a probation officer pursuant to this chapter, (2) released on
conditional sentence or summary probation not under the care of a probation
officer, (3) placed on mandatory supervision pursuant to subparagraph (B) of
paragraph (5) of subdivision (h) of Section 1170, (4) subject to revocation of
postrelease community supervision pursuant to Section 3455, or (5) subject to
revocation of parole supervision pursuant to Section 3000.08, if any probation
officer, parole officer, or peace officer has probable cause to believe that the
supervised person is violating any term or condition of the person’s
supervision, the officer may, without warrant or other process and at any
time until the final disposition of the case, rearrest the supervised person and
bring them before the court or the court may, in its discretion, issue
a warrant for their rearrest. Notwithstanding Section 3056, and unless the
supervised person is otherwise serving a period of flash incarceration,


                                         5
incorporating the reasons set forth in subdivision (a), appears to limit the
court’s authority to modify supervision to instances where the supervised
person has violated a parole condition or committed other wrongdoing.
      CDCR also points to other statutory language. Jurisdiction over
parolees is vested in “either the court in the county of supervision or the court
in the county in which the alleged violation of supervision occurred.”
(§ 1203.2(b)(1), italics added.) “ ‘Court’ ” is defined as “a judge, magistrate, or
revocation hearing officer described in Section 71622.5 of the Government
Code.” (§ 1203.2, subd. (f)(1), italics added.) 5 Although this language
indicates the Legislature contemplated that many or most proceedings
pursuant to this statute would be revocation proceedings, the language does



whenever a supervised person who is subject to this section is arrested, with
or without a warrant or the filing of a petition for revocation as described in
subdivision (b), the court may order the release of a supervised person from
custody under any terms and conditions the court deems appropriate. Upon
rearrest, or upon the issuance of a warrant for rearrest, the court may revoke
and terminate the supervision of the person if the interests of justice so
require and the court, in its judgment, has reason to believe from the report
of the probation or parole officer or otherwise that the person has violated
any of the conditions of their supervision, has become abandoned to improper
associates or a vicious life, or has subsequently committed other offenses,
regardless of whether the person has been prosecuted for those offenses.
However, the court shall not terminate parole pursuant to this section.
Supervision shall not be revoked solely for failure of a person to make
restitution, or to pay fines, fees, or assessments, imposed as a condition of
supervision unless the court determines that the defendant has willfully
failed to pay and has the ability to pay. Restitution shall be consistent with
a person’s ability to pay. The revocation, summary or otherwise, shall serve
to toll the running of the period of supervision.”
      5 Government Code section 71622.5 authorizes superior courts to
appoint hearing officers “to conduct parole revocation hearings . . . and to
perform related duties as authorized by the court.” (Gov. Code, § 71622.5,
subd. (b).)

                                         6
not conclusively limit the statute’s application to such proceedings.
Similarly, CDCR notes the definition of “ ‘Supervised person’ ” includes
a person “subject to revocation of parole pursuant to Section 3000.08,”
a statute setting forth parole revocation procedures (and which we discuss in
greater detail below). (§ 1203.2, subd. (f)(3)(E).) This definition seems to
mean a person currently subject to revocation of parole in a pending
proceeding, as CDCR suggests, but it could reasonably be construed to mean
a person who is on parole and therefore, unlike a person not on parole, is
subject to revocation if a violation is committed. 6
      We conclude the statutory language is ambiguous, and turn to the
legislative history to help us discern the Legislature’s intent. Section 1203.2
was originally adopted in 1935 and governed procedures regarding rearrest of
probationers and revocation proceedings. (Stats. 1935, ch. 604, § 3, p. 1709.)
Subdivision (b), including much of the language present today, was added in
1970. (Stats. 1970, ch. 333, § 1, pp. 729–730.) The bill as originally
introduced authorized only the district attorney to petition for modification or
revocation. (Assem. Bill No. 998 (1970 Reg. Sess.) as introduced Mar. 4,
1970.) A committee report stated the bill was proposed by a district
attorney’s office “to increase the adequacy of probation supervision by
keeping law enforcement informed (e.g., who is on probation; what the
conditions of probation are) and by allowing the D.A. to go directly to the
court on the basis of new information developed.” (Assem. Com. on Crim.
Proc., Dig. of Assem. Bill No. 998 (1970 Reg. Sess.) as introduced Mar. 4,

      6 We note another ambiguous phrase: the court is granted the authority
to modify parole “when acting on the court’s own motion or a petition to
revoke parole.” While this could mean the court may modify parole on its
own motion and without limitation, it may also be construed to mean the
court is authorized to modify parole when acting on the court’s own motion to
revoke parole.

                                        7
1970, pp. 1–2.) The final version of the bill extended the right to petition to
the district attorney and the probationer, and also authorized the trial court
to act on its own motion. 7 (Stats. 1970, ch. 333, § 1, pp. 729–730.) The
legislative history does not indicate the reason for the amendment.
      Parole was added to section 1203.2 following realignment. 8 “Prior
to the advent of Realignment, virtually all authority over parole and
parolees—including whether a period of parole was to be required; if so, its
duration and conditions; and the power to revoke parole—resided in the
paroling authority, either the Department of Corrections and Rehabilitation
(CDCR) or the Board of Parole Hearings (formerly known as the Board of
Prison Terms). [Citations.] With Realignment came an enhanced role for
superior courts.” (People v. VonWahlde (2016) 3 Cal.App.5th 1187, 1196; see
also Couzens et al., Sentencing Cal. Crimes (The Rutter Group 2021) ¶ 11:77
[“Prior to the enactment of the realignment legislation, once a defendant was
sentenced to state prison, with only limited exceptions, the trial court


      7 As enacted in 1970, subdivision (b) provided: “Upon its own motion or
upon the petition of the probationer or the district attorney of the county in
which the probationer is supervised, the court may modify, revoke, or
terminate the probation of the probationer pursuant to this subdivision. The
court shall give notice of its motion, and the district attorney shall give notice
of his petition to the probationer and the probation officer; and the
probationer shall give notice of his petition to the probation officer. The court
shall refer its motion or the petition to the probation officer. After the receipt
of a written report from the probation officer, the court shall read and
consider the report and either its motion or the petition and may modify,
revoke, or terminate the probation of the probationer upon the grounds set
forth in subdivision (a) if the interests of justice so require.”
      8 “ ‘[T]he 2011 Criminal Justice Realignment Act (Stats. 2011,
1st Ex. Sess. 2011–2012, ch. 12, § 1) [the Realignment Act or
“realignment”] . . . “changed the paradigm for the incarceration and
postconviction supervision of persons convicted of certain felony offenses.” ’ ”
(People v. Johnson (2020) 45 Cal.App.5th 379, 392 (Johnson).)

                                        8
generally lost jurisdiction over the defendant. [Citation.] When the
defendant was released on parole after service of the sentence, he was under
the exclusive jurisdiction of CDCR and its administrative parole
procedures.”].) We explore this legislative shift in depth.
      The first relevant enactment added section 3000.08, governing the
supervision of parolees. (Stats. 2011, ch. 39, §§ 37–38.) 9 Two versions of the
statute were enacted, the first providing that, through July 1, 2013, parolees
are “subject to the jurisdiction of and parole supervision by” CDCR. (Stats.
2011, ch. 39, § 37.) The second version, operative on July 1, 2013, provided
parolees are subject to “parole supervision by” CDCR and “the jurisdiction of
the court in the county where the parolee is released or resides for the
purpose of hearing petitions to revoke parole and impose a term of
custody . . . .” (Stats. 2011, ch. 39, § 38, italics added.) The legislative
counsel’s digest states: “The bill would provide, as of July 1, 2013, the court
in the county in which the parolee resides or commits a violation of the terms
and conditions of parole shall have the limited jurisdiction to hear petitions to
revoke parole and impose a term of custody.” (Legis. Counsel’s Dig., Assem.
Bill No. 117 (2011–2012 Reg. Sess.), italics added.)
      In 2012, section 1203.2 was amended to add mandatory supervision,
postrelease community supervision, and parole. (Stats. 2012, ch. 43, § 30.)
The bill includes the following uncodified statement of intent: “It is the intent
of the Legislature in enacting this act to provide for a uniform supervision
revocation process for petitions to revoke probation, mandatory supervision,
postrelease community supervision, and parole.” (Stats. 2012, ch. 43, § 2,
italics added.) As explained in a legislative analysis: “Per 2011 Public Safety

      9 This statute superseded an enactment earlier that year adding
a different version of section 3000.08, which never took effect. (Stats. 2011,
ch. 15, § 469.)

                                         9
Realignment, effective July 1, 2013, the trial courts will be responsible for
conducting revocation proceedings for four distinct categories of supervision:
probation, mandatory supervision, post release community supervision,
and parole. Under the current statutory scheme, distinct procedural
requirements are prescribed for each of the four types of supervision. To
reduce confusion and promote consistency across the four types of
significantly similar procedures, this bill amends various statutes to apply
current probation revocation procedures to all four categories of supervision.”
(Sen. Rules Com., Off. of Sen. Floor Analyses, Rep. on Sen. Bill No. 1023
(2011–2012 Reg. Sess.) as amended June 25, 2012, p. 3.)
      Following realignment, in 2013, section 1203.2(b)(1) was amended to
add the following sentence (which remains in the current version of the
statute): “The court in the county in which the person is supervised has
jurisdiction to hear the motion or petition, or for those on parole, either the
court in the county of supervision or the court in the county in which the
alleged violation of supervision occurred.” (Stats. 2013, ch. 32, § 7.) The
legislative counsel’s digest stated, “Existing law requires [certain] persons to
be subject to parole supervision by the [CDCR] following release from state
prison and the jurisdiction of the court in the county in which the parolee is
released or resides for the purpose of hearing petitions to revoke parole and
impose a term of custody. [¶] This bill would require persons subject to parole
supervision to additionally be subject to the jurisdiction of the court in the
county in which the alleged violation of supervision occurred for the purpose
of hearing petitions to revoke parole and impose a term of custody.” (Legis.
Counsel’s Dig., Sen. Bill No. 76 (2013–2014 Reg. Sess.), italics added.)
A legislative analysis similarly characterized the bill as providing “in regards
to parolees, either the court in the county of supervision or the court in the



                                       10
county in which the alleged violation of supervision occurred has jurisdiction
to hear a revocation motion or petition.” (Sen. Rules Com., Off. of Sen. Floor
Analyses, Rep. on Sen. Bill No. 76 (2013–2014 Reg. Sess.) as amended June
13, 2013, p. 2, italics added.)
      The legislative history thus clearly shows that (1) in enacting
realignment, the Legislature intended to grant the courts only limited
jurisdiction over parolees, extending to parole violations and revocation
proceedings; and (2) by adding parole to section 1203.2, the Legislature
intended to further implement realignment by providing uniform revocation
proceedings for the various types of supervision. Nothing in the legislative
history indicates that, by adding parole to section 1203.2, the Legislature
intended to give courts jurisdiction over parolees that extended beyond the
context of an alleged parole violation.
      A comparison with section 1203.3 provides further support for
a construction of section 1203.2 limiting its application to alleged parole
violations. Section 1203.3 authorizes courts “at any time during the term of
probation to revoke, modify, or change its order of suspension of imposition or
execution of sentence,” and sets forth procedures for the modification of
probation terms or conditions. (§ 1203.3, subds. (a) & (b)(1).) By its terms,
the statute “does not apply to cases covered by Section 1203.2.” (§ 1203.3,
subd. (e).) Courts considering sections 1203.2 and 1203.3 before realignment
concluded the two statutes applied to probationers in different contexts:
“Section 1203.3 does not apply after a probationer is rearrested on a
probation violation. (§§ 1203.2, 1203.3, subd. (e); [citation].) Instead, when
a probationer is rearrested, the governing statute is section 1203.2 . . . .”
(People v. Ramirez (2008) 159 Cal.App.4th 1412, 1425; see also People v.
Howard (1997) 16 Cal.4th 1081, 1094 [“[S]ection 1203.3 . . . . by its terms does



                                          11
not apply to probation revocations following rearrests, which section 1203.2,
subdivision (c), covers.”].) Under these cases, section 1203.2 governs
proceedings involving alleged probation violations and when the probationer
has already been arrested, while section 1203.3 governs changes to probation
in other contexts. This distinction was long-established, as an early case held
the statutes were “adopted for separate and distinct purposes. Section 1203.2
provides for and covers one situation, namely, where a probationer is
rearrested because of a claimed violation of the terms of his probation. . . . [¶]
On the other hand, section 1203.3 seems to cover another situation entirely,
and to provide for revocation, modification or termination of the original
order in cases where the probationer has not been rearrested.” (Ex parte
Walden (1949) 92 Cal.App.2d 861, 864.) 10 In light of this distinction between
sections 1203.2 and 1203.3, it is notable that the 2012 bill adding parole to
section 1203.2 also amended section 1203.3, but the amendments to section
1203.3 added mandatory supervision only. (Stats. 2012, ch. 43, §§ 30 & 31.)
This further indicates a legislative intent that court jurisdiction over
parolees, as provided for in section 1203.2, extends only to instances where
the parolee has been arrested for alleged parole violations.
      CDCR also relies on cases indicating that section 1203.2 governs
alleged violations and revocation hearings. For example, our Supreme Court
concluded, based on “[a] review of the amendments to section 1203.2 from the
time it was added to the Penal Code in 1935 until [a] 1977 amendment,” that
the “amendments consistently reflect the Legislature’s concern with
continuing and broadening the court’s jurisdiction to resolve issues regarding
a defendant’s noncompliance, during the term of probation, with the terms

      10 Although Ex parte Walden predated the addition of subdivision (b) to
section 1203.2, the legislative history of that amendment, discussed above,
indicates no intent to change this understanding.

                                        12
and conditions of probation, as well as providing statutory procedures for the
exercise of such jurisdiction.” (People v. Leiva (2013) 56 Cal.4th 498, 514.) In
a subsequent case, the Supreme Court stated, “Under the Realignment Act,
jurisdiction over most petitions to revoke parole shifted to the superior
courts,” and characterized sections 1203.2 and 3000.08 as “establish[ing]
a statutory framework for parole revocation.” (People v. DeLeon (2017)
3 Cal.5th 640, 647.) One Court of Appeal found, “In enacting realignment,
the Legislature gave the trial court the authority to modify the conditions of
parole in a parole revocation proceeding even though the defendant also has
the option of filing an administrative appeal with CDCR to challenge the
conditions of parole.” (Johnson, supra, 45 Cal.App.5th at p. 401, italics
added; see also id. at p. 394 [“Prior to realignment, ‘[t]he executive branch
ha[d] “inherent and primary authority” over parole matters.’ [Citation.] But
after realignment that is no longer the case for matters arising in parole
revocation proceedings.” (italics added)]; Department of Corrections &
Rehabilitation v. Superior Court (2015) 237 Cal.App.4th 1472, 1480 [“[T]he
superior court is vested with the authority to modify the conditions of parole
if it finds the parolee has violated the terms of his or her parole.”].) Although
these cases did not consider the issue before us and are thus not direct
authority, they do underscore the general understanding of section 1203.2’s
limited applicability.
      We recognize that our Supreme Court, in a pre-realignment case,
concluded section 1203.2(b)(1) “did not intend to alter the power of courts to
modify probation absent a violation of the conditions of probation.” (People v.
Cookson (1991) 54 Cal.3d 1091, 1100 (Cookson).) Specifically, the court held
the provision’s specification of modification on the grounds listed in
subdivision (a) did not so limit courts’ power to modify probation. However,



                                       13
in so holding, the court relied on section 1203.3 and earlier cases to find this
authority over probationers: “In 1970, the Legislature amended section
1203.2 by adding subdivision (b), which provides that a court may modify
probation on the grounds listed in section 1203.2[, subdivision a]. (Stats.
1970, ch. 333, § 1, p. 729.) Although it could be argued that the Legislature,
by amending the statute, intended to overturn [earlier cases] and to limit the
court’s power to modify to the grounds listed in section 1203.2[, subdivision
a], we find no direct evidence of such an intent in the available legislative
history. Instead it appears the Legislature added section 1203.2[, subdivision
b] in an effort to improve supervision of probationers by enabling law
enforcement officials to petition for revocation or modification. Moreover, the
language used in section 1203.2[, subdivision b] does not indicate an intent to
limit the court’s power to modify. We also note that the Legislature did not
alter section 1203.3, which broadly states the court’s power to modify.”
(Cookson, at p. 1100.) We thus take Cookson to hold that section 1203.2(b)(1)
does not restrict authority conferred on the courts by other statutes and
judicial interpretations.
      In sum, we conclude, based on the statutory language, legislative
history, and statutory framework, that section 1203.2(b)(1) does not authorize
courts to modify parole conditions in the absence of an alleged parole
violation or revocation hearing. The trial court thus lacked statutory
authority to modify Defendant’s parole condition. 11
      This result does not leave a nonviolating parolee without a judicial
remedy. “A petition for a writ of habeas corpus can be used to challenge



      11Because of this conclusion, we need not and do not decide CDCR’s
contention that the modification misapplied the law and violated separation
of powers.


                                       14
a parole restriction.” (In re David (2012) 202 Cal.App.4th 675, 680; see also
Kevin R. v. Superior Court (2010) 191 Cal.App.4th 676, 685 [“A parolee may
bring a habeas proceeding challenging his or her parole conditions . . . .”].) 12
We note, however, the incongruity of a system whereby a parolee accused of
violating parole may receive a favorable modification from the court, while
one who has complied with all terms and conditions must seek relief through
the more onerous procedures of a habeas petition. Moreover, there are
advantages to allowing courts to modify conditions outside of an alleged
violation. As the Supreme Court noted in Cookson, “permitting modification
even absent a violation of the conditions of probation is often consistent with
the flexibility necessary to achieve the rehabilitative goals of probation:
‘[R]equiring a court or parole board to await a violation of a condition may be
disadvantageous to the probationer or parolee. After a violation has occurred
the respective authorities may be disinclined to do anything other than
revoke, although they might have been receptive to modification prior to the
actual commission of the violation. Allowing modification even absent
a violation of a release condition may therefore be in the long-term interest of
the parolee or probationer.’ ” (Cookson, supra, 54 Cal.3d at pp. 1098–1099.)
      These considerations cannot, and do not, impact our analysis.
“ ‘Crafting statutes to conform with policy considerations is a job for the
Legislature, not the courts; our role is to interpret statutes, not to write
them.’ ” (Fort Bragg Unified School Dist. v. Colonial American Casualty &
Surety Co. (2011) 194 Cal.App.4th 891, 909–910.) The Legislature has


      12 In addition, parolees can seek relief administratively with CDCR.
(Cal. Code Regs., tit. 15, § 3481, subd. (a) [parolee can “submit a written
grievance . . . to dispute a policy, decision, action, condition, or omission by
the [CDCR] or departmental staff that causes some measurable harm to their
health, safety, or welfare”].)

                                        15
granted courts only limited jurisdiction over parolees, restricted to alleged
parole violations and revocation hearings. Because this system deprives
courts of the flexibility lauded in Cookson and creates the anomalous result
whereby a violating parolee can receive a favorable modification under
section 1203.2(b)(1) while a nonviolating parolee cannot, we urge the
Legislature to act and grant courts the authority to modify parole conditions
outside of an alleged violation or revocation proceeding.
                                DISPOSITION
      The March 6, 2020 order modifying Defendant’s parole condition is
reversed.




                                       16
                                         _________________________
                                         Simons, Acting P. J.


WE CONCUR:


_________________________
Needham, J.


_________________________
Rodriguez, J. *




A160394




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.


                                    17
Superior Court of Alameda County, Hon. Scott Patton

Xavier Becerra, Attorney General, Matthew Rodriquez, Acting Attorney
General, Phillip J. Lindsay, Assistant Attorney General, Maria G. Chan, Sara
J. Romano, and Jennifer G. Ross, Deputy Attorneys General, for Real Party
in Interest and Appellant.

Randall Conner, under appointment by the Court of Appeal, for Defendant
and Respondent.




                                    18